 


 HR 6098 ENR: Personnel Reimbursement for Intelligence Cooperation and Enhancement of Homeland Security Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6098 
 
AN ACT 
To amend the Homeland Security Act of 2002 to improve the financial assistance provided to State, local, and tribal governments for information sharing activities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Personnel Reimbursement for Intelligence Cooperation and Enhancement of Homeland Security Act of 2008 or the PRICE of Homeland Security Act.
2.Clarification on use of fundsSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended—
(1)in subsection (a)—
(A)in the matter preceding paragraph (1), by striking Grants and all that follows through used and inserting the following: The Administrator shall permit the recipient of a grant under section 2003 or 2004 to use grant funds; and
(B)in paragraph (10), by inserting , regardless of whether such analysts are current or new full-time employees or contract employees after analysts; and
(2)in subsection (b)—
(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
(B)by inserting after paragraph (2) the following:

(3)Limitations on discretion
(A)In generalWith respect to the use of amounts awarded to a grant recipient under section 2003 or 2004 for personnel costs in accordance with paragraph (2) of this subsection, the Administrator may not—
(i)impose a limit on the amount of the award that may be used to pay for personnel, or personnel-related, costs that is higher or lower than the percent limit imposed in paragraph (2)(A); or
(ii)impose any additional limitation on the portion of the funds of a recipient that may be used for a specific type, purpose, or category of personnel, or personnel-related, costs.
(B)AnalystsIf amounts awarded to a grant recipient under section 2003 or 2004 are used for paying salary or benefits of a qualified intelligence analyst under subsection (a)(10), the Administrator shall make such amounts available without time limitations placed on the period of time that the analyst can serve under the grant.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
